Citation Nr: 0903599	
Decision Date: 02/02/09    Archive Date: 02/12/09

DOCKET NO.  06-09 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas



THE ISSUE

Entitlement to service connection for a claimed back 
disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to November 
1972.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in January 2007.  

In July 2007, the Board remanded the issue on appeal to the 
RO for additional evidentiary development.  

Following the last RO adjudication, the veteran submitted 
additional evidence.  In their January 2009 Informal Hearing 
Presentation, the veteran's representative filed a waiver of 
initial RO jurisdiction.  Therefore, the Board has accepted 
this additional evidence for inclusion into the record on 
appeal.  See 38 C.F.R. § 20.800.  

The appeal is being to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.  


REMAND

In July 2007, the Board remanded the case to the RO in order 
to schedule the veteran for a VA examination to determine the 
nature and likely etiology of the claimed back disorder.  

In a July 2008 letter, the RO informed the veteran that a 
local VA medical facility would contact him with the date, 
time, and place of the examination.  

However, the veteran has asserted that he did not 
subsequently receive notification of a scheduled examination.  

Likewise, the Board finds no evidence of record showing that 
the veteran was actually scheduled for or notified of an 
examination.  

A remand by the Board confers upon the claimant, as a matter 
of law, the right to compliance with the remand order.  
Stegall v. West, 11 Vet. App. 268 (1998).   Where the remand 
orders of the Board were not complied with, the Board itself 
errs in failing to insure compliance; in such situations, the 
Board must remand back to RO for further development.  

Therefore, the Board finds that upon remand the veteran 
should be rescheduled and for a VA examination.  This should 
include providing appropriate notice of the evaluation.  

The RO in this regard should provide documentation to confirm 
that the veteran was properly scheduled and notified of the 
examination.  

The veteran is hereby advised that failure to report to the 
scheduled examination may result in denial of the claim.  See 
38 C.F.R. § 3.655.  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the veteran 
and death of an immediate family member.  Id.  

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the claims file 
copy(ies) of the notice(s) of the examination sent to him by 
the pertinent VA medical facility at which the examination is 
to take place.  

Prior to arranging for the veteran to undergo VA examination, 
the RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to his present 
claim.  

The RO's notice letter to the veteran should explain that he 
has a full one-year period to respond.  The RO should also 
request that the veteran furnish all evidence in his 
possession, and ensure that its letter meets the notice 
requirements of Dingess/Hartman, 19 Vet App 473 (2006), as 
regards the five elements of a claim for service connection, 
as appropriate.  

After providing the appropriate notice(s), the RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization to obtain that evidence, following the 
procedures prescribed in 38 C.F.R. § 3.159.  

The actions identified herein are consistent with the duties 
imposed by VCAA.  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA and its 
implementing regulations.  

Hence, in addition to the actions requested above, the RO 
should undertake any other development and/or notification 
action deemed warranted by VCAA prior to adjudicating the 
claims remaining on appeal.   

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to send the veteran and his 
representative a letter requesting that 
the he provide sufficient information, 
and if necessary, signed authorization, 
to enable it to obtain any additional 
evidence pertaining to the remanded 
claim.  The RO should also invite the 
veteran to submit all pertinent evidence 
in his possession, and explain the type 
of evidence that is his ultimate 
responsibility to submit.  

The RO should ensure that its notice to 
the veteran meets the requirements of 
Dingess/Hartman, cited above, with 
respect to the five elements of a claim 
for service connection, as appropriate.  
The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  If the veteran responds, the RO 
should assist the veteran in obtaining 
any additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2008).  All records and 
responses received should be associated 
with the claims file.  

If any records sought are not obtained, 
the RO should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.  

3.  After all records and responses 
received have been associated with the 
claims file or the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to undergo 
a VA examination by a physician to 
determine the nature and likely etiology 
of his claimed back disorder.  

The entire claims file must be made 
available to the physician designated to 
examine the veteran, and the examination 
report should include discussion of the 
veteran's entire documented medical 
history and assertions.  

All appropriate tests and studies should 
be accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
VA examiner should provide opinion as to 
whether any current low back disability is 
shown at least as likely as not (i.e., at 
least a 50 percent probability) to be due 
to the reported fall in service or any 
other event or incident of the veteran's 
period of active service.  

The examiner should provide a clinical 
rationale for his or her opinion(s), and 
should identify and discuss both the 
medical evidence, including all pertinent 
private and VA records, and lay evidence 
of record.  If the examiner cannot provide 
such an opinion without resorting to 
speculation he or she should so indicate.  
 
The examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the veteran by the 
pertinent VA medical facility.  

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim of service 
connection for the low back disorder in 
light of all pertinent evidence and legal 
authority and addressing all relevant 
theories of entitlement.  If any benefit 
sought on appeal remains denied, the RO 
should furnish to the veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and afford them the 
appropriate time period for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the remanded matter, but need take no further 
action unless otherwise notified.  Kutscherousky v. West, 12 
Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 
(1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

